DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search the prior art regarded as nearest the claimed invention is Offensend (US20170095983, now U.S. Patent 10399283). Offensend discloses a method of forming curved stringers having a hat shape (omega shape)(title, abstract). Offensend further discloses forming a flat composite, forming the flat composite into a stiffener having the desired cross sectional shape, and forming the stiffener having the desired cross sectional shape into a contoured stiffener (abstract). Offensend fails to disclose a longitudinally embedded stiff band or a laminate clamping means holding the preform at both extremes. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments
Applicant’s arguments, see page 5 paragraph 4, filed 01/19/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of 10/20/2020 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Offensend (US20170095983 now U.S. Patent 10399283).
Pham (US20060108057 now U.S. Patent 7357166).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742